Citation Nr: 1209246	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue immune dysfunction syndrome, also claimed as Gulf War Syndrome.

2.  Entitlement to service connection for fibromyalgia, also claimed as Gulf War Syndrome, to include the claim of entitlement to service connection for disability manifested by muscle and joint pain and/or wasting.

3.  Entitlement to service connection for cytomegalovirus and Epstein-Barr virus.  

4.  Entitlement to service connection for hypothyroidism, to include as secondary to chronic fatigue immune dysfunction syndrome.

5.  Entitlement to service connection for a respiratory disability, to include Chlamydia pneumonia, to include as secondary to chronic fatigue immune dysfunction syndrome.

6.  Entitlement to service connection for mycoplasma, to include as secondary to chronic fatigue immune dysfunction syndrome.

7.  Entitlement to service connection  for disability (other than Gulf War Syndrome) manifested by menstrual disorders/vaginitis, to include as secondary to Gulf War Syndrome.

8.  Entitlement to service connection a chronic headache pathology (as a primary diagnosis), to include migraine headaches, to include as secondary to Gulf War Syndrome. 

9.  Entitlement to service connection for disability (other than Gulf War Syndrome) manifested by pituitary dysfunction, to include as secondary to Gulf War Syndrome.  

10.  Entitlement to service connection for disability (other than Gulf War Syndrome) manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone, to include as secondary to Gulf War Syndrome.  

11.  Entitlement to service connection for disability or disabilities (other than Gulf War Syndrome) manifested by low natural killer cell function, elevated RNA-S-L, to include as secondary to Gulf War Syndrome.

12.  Entitlement to service connection for disability or disabilities (other than Gulf War Syndrome) manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss, to include as secondary to Gulf War Syndrome.

13.  Entitlement to service connection for a cardiovascular disability, to include as secondary to Gulf War Syndrome.

14.  Entitlement to service connection for disability (other than Gulf War Syndrome) manifested by neuropsychological symptoms (also described as dysthymia with anxiety and physical symptoms), to include diagnosed somatoform disorder.

15.  Entitlement to a compensable disability rating for irritable bowel syndrome.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

17.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


WITNESSES AT HEARING ON APPEAL

Appellant and Kenneth M. Kippels, M.D. 


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had periods of active duty service from April 1989 to September 1989 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in December 2009, when it was remanded for additional development of the evidence.

Following the December 2009 remand, this case returned to the Board and the Board obtained a VHA medical opinion in August 2011 to address medical questions at issue.

A personal RO hearing was held in June 2007 and a Board video conference hearing was held in October 2009.

The Board notes that the Veteran submitted additional evidence to the Board in November 2011 and waived RO consideration of this evidence in accordance with 38 C.F.R. § 20.1304.

Given the Board hearing testimony in which the Veteran clarified what disabilities she was seeking on appeal, the Board's December 2009 remand re-characterized the issues on appeal as set forth on the front page of that decision.  In light of the additional development and clarification of contentions since that time, and further consideration of the complexities of this case, the Board has again somewhat reorganized and recharacterized the appeals as now reflected on the front page of this decision.  The Board has grouped various aspects of the claim in an attempt to facilitate the clearest direction of the necessary additional development and to facilitate more clear organization of the adjudication of the appeal.  The Board has preserved each aspect of each issue in appellate status.

Furthermore,  the Board notes that the Veteran has been diagnosed in multiple items of medical evidence with 'somatoform disorder.'  As the Veteran has a claim on appeal for entitlement to service connection for neuropsychological symptoms to include certain possible psychiatric diagnoses, and as the 'somatoform disorder' diagnosis has been associated with various symptom complaints on appeal, the Board has added a reference to the diagnosed 'somatoform disorder' to that issue on appeal, to most clearly identify that the diagnosis is contemplated within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  The Board observes that somatization disorder is a disability contemplated for disability benefits.  See 38 C.F.R. § 4.130, Diagnostic Code 9421.

Moreover, the contentions advanced by the Veteran and Dr. Kippels present the various service connection claims as including contentions that many of the disabilities may be results of opportunistic diseases manifesting due to the Veteran's reportedly compromised health secondary to Gulf War Syndrome-related immune dysfunction.  Accordingly, the Board has recharacterized certain issues to reflect consideration of the claims under both direct and secondary theories of service connection.

The Board also notes that adjudication of this appeal has previously included reference to "hypocoagulation."  However, the Veteran and her private physician have clarified, including in the October 2009 Board hearing, that this particular issue is hypercoagulation.  The Board has corrected the word in the issue listings to more accurately reflect the Veteran's contentions.

The Board finds that there has substantial compliance with the directives of the December 2009 Board remand to the extent that such directives pertained to the issue addressed with a final Board decision below.  In this regard, the Board notes that the claims-file now contains service department documentation more completely identifying the Veteran's service details, the claims-file now contains copies of the Veteran's records that were in the custody of the Social Security Administration (SSA), and the Veteran was scheduled for pertinent appropriate VA examinations.  The claims-file reflects that the Veteran declined to report for some of the scheduled VA examinations.  In any event, as discussed below, the Board finds that the information of record together with information obtained during a March 2010 VA examination for which the Veteran did report is sufficient to permit fully informed appellate review (including a partial grant) of the single issue of entitlement to an increased rating that is currently on appeal.  To the extent that the Veteran declined to report for additional VA examinations scheduled in accordance with the Board's December 2009 remand directives, the Board notes that the broader set of examinations concerned issues beyond the single issue actually resolved with a final decision at this time.  At any rate, VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In the case at hand, the Board finds that VA satisfied its duty to assist the Veteran by providing the opportunity for all necessary VA examinations and, moreover, the March 2010 VA examination to which the Veteran reported successfully developed the information necessary to proceed with a final decision on the one issue that is addressed with a final Board decision at the current time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Only the issue of entitlement to a compensable disability rating for irritable bowel syndrome is addressed with a final Board decision below.

The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 14, 2007, the Veteran's service-connected irritable bowel syndrome was not manifested by frequent episodes of bowel disturbance with abdominal distress.  

2.  From November 14, 2007, the Veteran's service-connected irritable bowel syndrome was manifested by frequent episodes of bowel disturbance with abdominal distress, but not by severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  For the period prior to November 14, 2007, the criteria for entitlement to a compensable disability rating for the Veteran's service-connected irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and Code 7319 (2011).

2.  For the period from November 14, 2007, the criteria for entitlement to a 10 percent disability rating (but no higher) for the Veteran's service-connected irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in multiple letters including one dated in June 2007.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the December 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in June 2007 (among others) provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained; in accordance with the Board's December 2009 remand, VA has specifically obtained the Veteran's records in the custody of the Social Security Administration (SSA).  The Veteran has been afforded multiple VA examinations to evaluate her disability in this appeal.  All pertinent VA examination reports are of record, including those dated in November 2007 and March 2010.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran contends that the severity of her service-connected irritable bowel syndrome warrants a higher disability rating than that currently assigned.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected irritable bowel syndrome has been rated by the RO under the provisions of Diagnostic Code 7319.  Under this regulatory provision, a rating of 0 percent is warranted where there is mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Board notes that the Veteran has testified, including at her October 2009 Board hearing,  that she does not believe that she has irritable bowel syndrome, and rather believes that her diagnosis with that disability is a misdiagnosis.  Her private physician, Dr. Kippels, has offered his own testimony also to this effect.  The Veteran's general contention in this appeal is that essentially all of her current disabilities are a manifestation of Gulf War Syndrome and that she is entitled to greater compensation because of the severity of the broader disability.  The Veteran's contentions in that regard are addressed through the several service connection issues that are separately a part of this appeal.

The Veteran's broader contentions regarding her belief that her service-connected irritable bowel syndrome diagnosis is actually a misdiagnosis of symptoms from a more broad and severe pathology are being addressed in the separate service connection claims on appeal.  Currently, service connection is only in effect for irritable bowel syndrome; the record reflects that such a diagnosis has been given by multiple medical professionals.  Therefore, the current appellate review of entitlement to an increased disability rating for irritable bowel syndrome will address only the currently service-connected diagnosis, and the questions of entitlement to recognition of service-connection for different diagnoses will be left to the other appropriate issues that are separately also in appellate status.

A November 2007 VA examination report discusses the Veteran's pertinent symptoms history and current severity.  The report shows that the Veteran reported that "in 1998, she was treated by a gastroenterologist ... and her diarrhea cleared up and has not recurred since that time."  After examination and with consideration of the Veteran's own account of symptoms, the examiner concluded that "[t]he veteran no longer has symptoms of irritable bowel syndrome."

A March 2010 VA examination report shows that the Veteran reported that "[o]ccasionally she does get constipation which she attributes to taking Morphine."  However, "[s]he has episodes of diarrhea.  This is very variable and according to her, depends on whether or not she takes her antifungal medications."  The Veteran reported that "[w]hen she does take the medications her bowel movements are normal.  When she does not take the antifungal she gets watery perfuse diarrhea all day, with no blood."  Significantly, however, "[s]he complains of abdominal pain every day - a periumbilical, ripping, episodic pain relieved with bowel movements."  The March 2010 VA examiner diagnosed irritable bowel syndrome and stated that "the symptoms are usually well controlled when she is adherent to her medications[,] but on days when her medication adherence is suboptimal these symptoms can be moderately disabling."

The Board notes that since the time of the November 2007 VA examination report in which the Veteran is documented as essentially disclaiming any symptoms of irritable bowel syndrome, testimony and private medical records have referred to broad complaints of physical distress (including in the abdomen) with digestive/intestinal problems.  As such testimony is not clearly contradicted after the November 2007 VA examination report, and is reasonably consistent with her competent symptom complaints at the time of the detailed March 2010 VA examination report, the Board resolves reasonable doubt in the Veteran's favor and finds that the pertinent abdominal symptoms described in March 2010 have been present during the period following the November 2007 VA examination.

The Board finds that the criteria for a compensable disability rating for irritable bowel syndrome are not met prior to the date of the November 2007 VA examination, as the Veteran clearly and probatively disclaimed experiencing any qualifying symptoms during the pertinent period at her November 2007 VA examination.

However, for the period following the November 2007 VA examination, the Board finds that the Veteran's irritable bowel syndrome is reasonably shown to have manifested in symptoms most nearly approximating the criteria for a 10 percent rating.  The Veteran's testimony regarding her symptomatology, including as documented in the March 2010 VA examination report, shows "daily" abdominal pain relieved by bowel movements; the March 2010 VA examiner also described the Veteran's diarrhea symptoms that would accompany any suboptimal adherence to her medication as "moderately disabling."  This reasonably appears to constitute greater disability than is contemplated by a noncompensable rating for "mild irritable colon syndrome ... with disturbances of bowel function with occasional episodes of abdominal distress."  The Board finds that the disability picture after the November 2007 VA examination more nearly approximates the criteria for a 10 percent rating, contemplating "moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress."

The Board finds that the evidence does not show disability most nearly approximating  the criteria for the next-higher schedular rating of 30 percent for any period on appeal.  The evidence does not indicate "severe" irritable colon syndrome with "more or less constant abdominal distress."  The evidence favorable to the Veteran's claim, featuring her own statements to the VA medical professional in March 2010, generally indicate that her diarrhea is usually well controlled by medication and that her abdominal distress is relieved by having a bowel movement; the Board finds that this does not reflect "more or less constant abdominal distress" or otherwise "severe" disability symptoms.

In sum, the Board finds that a 10 percent disability rating (and no higher) for irritable bowel syndrome is warranted from November 14, 2007 (but no earlier).

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability with a rating on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent examination findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records; the Board acknowledges that the claims-file contains additional medical treatment records with discussion of the Veteran's history and treatment of the disability on appeal consistent with the information presented in the detailed VA examination reports throughout the period on appeal discussed above.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any further increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, and has assigned a new increased rating with reference to such testimony.  The preponderance of the most probative evidence does not support assignment of any further increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any further increased rating in this appeal.  To that extent, as the preponderance of the evidence is against assignment of any further increased ratings, the benefit-of-the- doubt doctrine does not apply to any adverse determination in this regard.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, however, the Veteran has explicitly raised a claim of entitlement to TDIU, and that matter is addressed separately in this appeal.


ORDER

For the period prior to November 14, 2007, a compensable disability rating was not warranted for irritable bowel syndrome.  To this extent, the appeal is denied.

For the period from November 14, 2007, a 10 percent disability rating (but no higher) is warranted for irritable bowel syndrome.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.


REMAND

Explanation of the Veteran's Contentions

This appeal presents a deeply complex claim of entitlement to service connection for a Gulf War Syndrome pathology allegedly manifesting in a great number of distinctly described symptomatic problems.  This appeal was adjudicated at the RO and certified to the Board featuring 11 individual service connection issues.  The Veteran, at her October 2009 Board hearing, clarified that she disagreed with the organization of the issues as they had been characterized on appeal, but further clarified that she did seek to establish service connection for Gulf War Syndrome manifested by a list of symptoms to encompass all of the various signs and symptoms listed in the regulations.  The Board must consider the breadth of this Gulf War Syndrome claim while, additionally, properly considering the broad set of issues certified on appeal on the basis of any theory raised by the record, including entitlement to service connection on the basis on in-service incurrence of any diagnosed disabilities contemplated within the scope of the Veteran's claimed symptoms on appeal.

Pertinent symptoms documented in this case during service (or proximately following the conclusion of service) may be pertinent to a determination of whether a claimed disability was incurred during service.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Development of this appeal to date has included multiple November 2007 VA examinations that were prepared without the benefit of review of the claims-file and the Board obtaining a VHA expert's medical opinion addressing primarily the immunological aspects of the Veteran's complex contentions.

The Veteran's service treatment records contain a number of potentially pertinent symptoms which may conceivably be considered suggestive of possible in-service manifestations of some of the disabilities claimed on appeal.  The Veteran's VA and private post-service medical records include a number of diagnoses that may be pertinent to the claims currently on appeal.  Some, but not all, of these post-service diagnoses are exclusively presented from Dr. Kippels, the Veteran's private Gulf War Syndrome specialist and treating physician.  The Veteran's contentions have been largely articulated through not only her own correspondence, but also the testimony of Dr. Kippels.  While Dr. Kippels' testimony and documentation present a substantial quantity of prima facie competent medical evidence, the record contains conflicting medical evidence, with some of the evidence raising questions concerning the reliability of Dr. Kippels' medical findings and some of the laboratory work upon which his findings are based.

In light of the highly complex nature of this case and the problems with various aspects of the evidence currently of record, there remain questions pertinent to many of the issues on appeal that are not adequately resolved by probative evidence of record.  Although the Board has previously remanded this case to provide the Veteran with a VA examination to address the issues on appeal, the Veteran declined to report for the VA examination.  The Board did obtain the VHA immunology expert's opinion since that time, but the VHA immunology expert's opinion only addresses some of the critical questions raised by the record in this claim of intertwined complex issues.  Subsequent to the August 2011 VHA immunology expert's opinion, the Veteran and Dr. Kippels each submitted new statements responding to points in the VHA expert's August 2011 opinion.  Dr. Kippels' report in particular presented medical contentions with specific citations to medical literature which have not been contemplated in prior development of the evidence.  However, although the latest submissions from Dr. Kippels present medical assertions and information raising important questions in this case, in light of the questionable probative value of the medical information presented from Dr. Kippels, the Board is unable to proceed with final determinations on key questions based upon this evidence.

As some of the questions that remain insufficiently resolved by the medical evidence of record feature questionable lab findings involving direct examination of the Veteran, and as others involve medical and etiological questions that are not entirely within the domain of the immunology specialization of the VHA expert, the Board believes that a remand for another attempt to provide the Veteran with the appropriate set of multiple VA examinations is the most appropriate step to complete the necessary multifaceted development of the evidence at this time.  The Board emphasizes, however, that if the Veteran again declines to report for the VA examinations, the Board will be compelled to proceed with a decision based upon the evidence of record plus the medical opinions of new VA examiners who will not have the benefit of obtaining new probative examination or laboratory findings to potentially confirm the Veteran's key contentions.

In order to direct meaningfully productive development permitting adequately informed appellate review in this case, the Board must direct the VA examiners to answer particular focused questions addressing specific evidence in light of the particular circumstances in this highly complex case.  Thus, the Board finds that it is necessary to present a discussion of some of the key evidence already of record to adequately inform this remand (and the VA examiners who may need to refer to it for assistance in clarifying the circumstances of this case) of the elements shaping the need for development at this time.  The following is a non-exhaustive summary of key evidence shaping the circumstances of this appeal and the current Board remand.

First, the Veteran has claimed that service connection should be granted for the disabilities on appeal pursuant to 38 C.F.R. § 3.317 for compensation for certain disabilities due to undiagnosed illnesses suffered by veterans who served in the Southwest Asia theater of operations, and has submitted medical evidence supporting this contention.  

The Veteran has repeatedly referred to 'Public Law 107-103' as the basis for her claim.  On December 27, 2001, the President signed into law H.R. 1291, the Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976, which contains, among other things, new provisions relating to Persian Gulf veterans.  The implementing regulation, 38 C.F.R. § 3.317, was amended to include presumptive service connection for medically unexplained chronic multi symptom illnesses.  Nevertheless, the Veteran's service personnel records as well as a July 2007 response from the National Personnel Records Center (NPRC) clearly showed that the Veteran did not serve at any time in the Southwest Asia theater of operations.  Accordingly, the regulations provided under 38 C.F.R. § 3.317 are not applicable to the instant claim.  See 38 C.F.R. § 3.317(a)(1)(i), (a)(7)(i).

Moreover, the Veteran appears to primarily be claiming that her current disabilities are due to vaccinations she received while in service.  Therefore, the Board will direct development of the service connection issues on appeal under a direct theory of entitlement pursuant to 38 C.F.R. § 3.303.

The Veteran's claim features the theory that she suffers a pathology consisting of or identical to Gulf War Syndrome, variously symptomatic in all the signs and symptoms associated with such cases and generally involving numerous symptoms and dysfunctions involving nearly every physiological system in her body.  The Veteran has also contended that her current claimed disabilities are the result of alleged heavy metal exposure during service as well as exposure to depleted uranium.  Furthermore, consideration must also be given to the possibility that some of her claimed symptoms are actually manifestations of other diagnoses which may potentially be etiologically related to certain in-service symptoms the Veteran's service treatment record document.

The Veteran's Contentions and Dr. Kippels' Medical Evidence

The Veteran's primary contention is that each manifestation of disability for which she seeks service connection is the result of a complex medical pathology stemming from vaccinations administered to her during her military service.  The Veteran's private physician, Dr. Kippels, has presented substantial testimony through written statements as well as testimony during his appearance at the Veteran's October 2009 Board hearing.

The Veteran has submitted a number of items of written correspondence during the course of this appeal which, in aggregate, explain her contentions and theories of entitlement to service connection benefits.  Additionally, Dr. Kippels has submitted multiple written statements presenting personalized specific medical opinions in support of the Veteran's contentions.  

Dr. Kippels' February 2006 correspondence expressed that the Veteran has Chronic Fatigue Syndrome and/or fibromyalgia meeting the CDC criteria and triggered by "likely the multiple vaccines that were given to her on her deployment to the Persian Gulf War, that resulted in immune and pituitary dysfunction."  He explained that "[t]he immune dysfunction then resulted in further reactivation of other viruses, intracellular bacterial infections, and a systemic fungal infection."  Dr. Kippels asserted that the infection produced neurotoxins that worsened fatigue, sleep and cognitive dysfunction, pituitary dysfunction, hypercoagulation defect limiting oxygen diffusion into the cells, and hormonal deficiencies.  Dr. Kippels stated that further workup revealed that the Veteran had hypothyroidism with a thyroid resistance, adrenal insufficiency,  low insulin level, hypoglycemia, low white blood cell count, and low natural killer cell function.  Dr. Kippels stated that this all indicates immune dysfunction with significant chronic infection.  Dr. Kippels also cited finding a coagulation defect, positive IgG serial testing for CMV, EBV, Chlamydia pneumonia, mycoplasma, RNAse-L activity, and elevated angiotensin converting enzyme, among other findings.

Both the Veteran and Dr. Kippels appeared and presented testimony at the Veteran's October 2009 Board hearing, and this testimony effectively summarized the key contentions and medical opinions they had presented in this case through that time.

At the October 2009 Board hearing, the Veteran expressed broad disagreement with the contents of the medical records from around the time of her active duty service; the Veteran particularly disputed the diagnosis of irritable bowel syndrome that was rendered by doctors at that time.  The Veteran described her understanding that a number of military personnel were unable to deploy due to being hospitalized following vaccinations with a "cocktail" of vaccines featuring a vaccine for hepatitis B.  She testified that the Medical Evaluation Board records from the conclusion of her service were not representative of her symptoms during service, and that she in fact had been experiencing her currently claimed symptoms since the time of her military service.

Dr. Kippels testified at the hearing that he has found the Veteran suffers from sleep disorders, muscle pain qualifying as fibromyalgia, chronic fatigue syndrome, thyroid problems, Cortisol problems, infections, and hypercoagulation state resulting in insufficient oxygen reaching tissues and productive of muscle tenderness and fatigue.  He testified that he did not find that the Veteran suffered from clinical depression or any diagnosis requiring treatment with anxiety medications.  He testified that the Veteran was infected with "sadamagulavum virus," (as spelled in the hearing transcript) as reflected by her high 'titers' shown in immunoglobulin lab testing results.  (The Board takes judicial notice, after some consideration of the context and publicly available information, that it appears that the testimony may have been intended to refer to "Simian vacuolating virus 40," and that the reference to "sadamagulavum" may be a transcription error.)  He testified that this virus is attributable to vaccines that have been made through a process involving cells from African monkeys.

The Veteran further testified during the October 2009 hearing that she experiences her heart "racing and skipping beats" with her worsening from "passing out maybe two or three times a year, to passing out once a week."  She described that she has been screened and found to have Long QT syndrome on an echocardiogram and was treated with an antiviral drug.  She expressed that her heart is "dis-regulated" due to "specific diseases that have been injected in me [in the vaccines]" and that without adequate treatment her heart problems would take her life in approximately six months; Dr. Kippels confirmed the Veteran's testimony and this prognosis.

The Veteran testified that she has experienced repeated pneumonia episodes with opportunistic infections, and must remain isolated in a sterile environment to avoid further illness.  Dr. Kippels testified that the Veteran was especially susceptible to infections and had been unable to recover in part because she became unable to complete all of her treatments when her health insurance cut off her benefits for IV therapy.

The Veteran testified that "my brain is chocked full of aluminum and mercury from these vaccines, plus depleted uranium that I was exposed to at Fort Hood ... where the tanks and all the aircraft are brought back to from the field...."  Dr. Kippels testified that the Veteran has "leaky gut syndrome" as a component of this broader pathology, rather than the irritable bowel syndrome diagnosis for which service-connection has been established.

Review of the evidence of record contains previous testimony from the Veteran and Dr. Kippels concerning the contentions outlined above.

There are some potentially pertinent discrepancies that the Board must clarify in properly documenting the Veteran's contentions and the presentation of facts in the record.

A September 1992 VA examination report by Dr. Barris shows that the Veteran complained of "chronic fatigue" at that time.  The Veteran's October 2009 Board hearing testimony expressed that "Dr. Burress [sic] says I have chronic fatigue syndrome in 1992;" however, the VA examination report in question show no such diagnosis and, rather, shows only a diagnosis of irritable bowel syndrome with an otherwise normal physical examination (except for small stature).

The Veteran's hearing testimony also indicated that "Dr. Rashid [sic] found the sadamagulavum virus" (possibly intended to refer to "Simian vacuolating virus 40") in her laboratory test results and provided notice of this fact to the Veteran's employers.  However, the pertinent November 1994 record indicates that the Dr. Rasheed found that the Veteran had "acute CMV [cytomegalovirus] viraemia," and notified her employers of such.

Potentially Pertinent Symptoms During and Closely Proximate to Active Duty Service

The evidence includes diagnoses associated with the Veteran's claimed pertinent symptoms that may plausibly be attributable on a direct basis to symptoms documented in the Veteran's service treatment records from during and nearly closely proximate to her active duty service.  Such potentially pertinent service treatment records of in-service symptomatology include: a June 1989 record showing several weeks of pain throughout both lower extremities without associated trauma or swelling; a June 1989 record showing respiratory difficulties; an August 1989 record showing abdominal pain with vomiting; a February 1991 medical history questionnaire showing the Veteran's complaints of multiple colds, flu-like episodes, continuous weight loss, low back pain, stomach pain, and intestinal problems in the months following a documented September 1990 episode of apparent food poisoning.

Following the Veteran's February 1991 Medical Evaluation Board and conclusion of active duty service in April 1991, proximately subsequent service records document an apparently continuing pattern of symptom problems such as: "generally feels weak," "lack of strength," "unable to perform PT Tests," "depression and nightmares," "weight loss," in addition to an indication of referral for gynecological consultation with treatment from a private gynecologist shown in service treatment records from 1991.

The Board also briefly notes that a September 1992 VA medical examination report documents that the Veteran complained of multiple symptoms including: "chronic fatigue ... so tired she could hardly get out of bed," "insomnia," and "vaginal infection several times over the past year."  The examiner diagnosed only irritable bowel syndrome, with an otherwise essentially unremarkable physical examination.

Other Pertinent Post-Service Evidence

A non-exhaustive summary of some of the highly conflicting pertinent post-service evidence, necessary to portray the nature of this appeal and the necessity for additional development, is as follows.

Private medical records from Dr. Garza from various dates show diagnoses including chronic fatigue syndrome, allergic rhinitis, chronic classic migraine, tension headaches, insomnia, and unspecified myalgias.

A May 1997 private medical testing report appears to show a positive finding of "mycoplasma fermentans" from blood leukocytes and polymerase chain reaction analysis.

A September 2004 private cardiologist's report shows that the Veteran had "no evidence of valvular heart disease," but did indicate that "EKG reveals sinus tachycardia with a prolonged QT interval."  The attached EKG report shows concentric left ventricular hypertrophy and "E to A reversal suggestive of abnormal relaxation."  (The Board notes that the Veteran's October 2009 Board hearing testimony, as endorsed by Dr. Kippels at that hearing, emphasized her contention that she currently suffers from severe and possibly deadly heart disease currently as an essential element of her claim.)

Various reports of laboratory data, including a November 2004 report ordered by Dr. Garza, contain numerous findings appearing to relate to claimed issues, including with regard to 'titer' data for various types of immunoglobulin, with varying results.

An April 2005 statement from Dr. Garza diagnoses the Veteran with chronic fatigue syndrome and fibromyalgias.

Various laboratory testing reports from April 2005 reflect findings apparently involving 'titers' data, natural killer cell data, blood content data concerning levels of heavy metals, hormonal abnormalities, and other assorted data pertinent to the various claimed problems enumerated in the service connection issues currently on appeal.

A November 2005 laboratory report appears to include data pertaining to antibody testing for EBV, CMV, and Chlamydia Pneumoniae.  A November 2005 report from Dr. Kippels shows diagnoses including chronic mycoplasma, CMV, EBV, and low thyroid function.  Other reports from Dr. Kippels from around this time refer to a possible coagulation problem.

An April 2006 laboratory report appears to show a positive test for Chlamydia pneumoniae antibodies.

A November 2007 VA medical examination report conducted in connection with the claims on appeal considered the Veteran's own account of her medical history and reflects a direct medical examination and physical inspection of the Veteran's claimed symptoms.  The November 2007 VA examination report was prepared without the benefit of review of the claims-file.  The November 2007 VA examiner diagnosed the following based upon her presentation at that time: (1) undifferentiated somatoform disorder; (2) essential hypertension; (3) chronic low back strain; (4) allergic rhinitis; (5) insomnia, chronic; (6) uterine fibroid; (7) status post endometrial ablation for menorrhagia; (8) dysthymia with anxiety; and (9) migraine headache.  The examiner commented that the Veteran "no longer has symptoms of irritable bowel syndrome."

The VA examiner explained that "[t]he myriad diagnoses and complaints mentioned ... can not be explained by chronic fatigue syndrome or by fibromyalgia.  Also, the medical evidence does not support these diagnoses." The VA examiner found that at that time the Veteran did not have many of the features necessary for a diagnosis of fibromyalgia.  The VA examiner further discussed that "[t]here are no clinical findings of hypothyroidism, heart or chest disease, nor of pituitary disease."  There was "no evidence of wasting of muscle," "body weight is stable," "no signs of immune deficiency," and "no unusual infections."  The examiner concluded that "it is unlikely that any of the above mentioned conditions or diagnoses are related to Gulf War service or vaccine given in preparation to deploy to that area."  The VA examiner further indicated an understanding that: "No 'Gulf War illness' has been shown by medical authorities to exist."

Additionally, a November 2007 VA psychiatric examination report is of record; this was also prepared in connection with the claims on appeal.  The claims-file was not available for review to the psychiatric examiner., and the report is informed by review of some of the Veteran's VA records and by direct examination and interview of the Veteran (including interview eliciting her account of her pertinent history). The November 2007 VA psychiatric examiner diagnosed the Veteran with "Undifferentiated Somatoform Disorder and Mood Disorder NOS."  The examiner commented that the Veteran "shows some of the signs and symptoms of Bipolar Disorder....  However, this examiner is not prepared to make a diagnosis of Bipolar at the present time since the veteran is denying that she has any sort of mental problems."  Noting that the Veteran "spends a great deal of time pursuing her strong conviction that she has a variety of physical problems ... that she has Gulf War Illness ...has infected her former husband with that illness ... that she is being sued for practicing law without a license," the examiner comments that "this individual may be experiencing delusions of grandeur, paranoid delusions, and/or somatic delusions, but does not appear to be psychotic at the present time."  The examiner explains that "[t]he above-mentioned diagnoses ... can be considered a conservative estimate of this individual[']s emotional problems.  This examiner does not believe that this individual has any sort of service connected mental illness."  Finally, the examiner comments that the physician who conducted the medical (above-discussed) November 2007 VA examination "indicates that the veteran's medical findings of the examination are not consistent with the veteran's claims of physical illness."

One other November 2007 VA examination report, focusing upon gynecological health, has also been developed in connection with this appeal.  This report shows diagnoses of: "History of vaginitis - no evidence of it today on wet prep[;] Perimenopausal ... is asymptomatic at present; S/P Endometrial ablation x 2 with good control of menstrual flow."

However, a December 2007 private gynecological report shows that the Veteran had "BV" [Bacterial Vaginosis] indicated on an otherwise normal pap smear test following consultation for complaints of vaginal bleeding and a history of vaginitis.

A March 2010 VA examination report associated with the Veteran's claim for  special monthly compensation presents medical impressions of (1) somatoform disorder, (2) hypertension, and (3) irritable bowel syndrome.  The examining physician reviewed the claims-file and commented upon the "claim that her medical issues are caused by vaccinations received in the military service," by indicating that "there is no evidence that this is the case, and this is considered unlikely."  This opinion does not address the full scope of the Veteran's claim beyond the vaccination theory and does not address the full array of potentially pertinent information in the Veteran's submissions and medical records including those submitted after the time of this March 2010 examination.

August 2011 VHA Expert's Medical Opinion

After the Veteran declined to attend scheduled VA examinations in connection with the December 2009 remand, the Board obtained a Veteran Health Administration (VHA) medical opinion from an expert in immunology in August 2011.  The VHA expert concludes that "based on the evidence I have reviewed and research that I have undertaken ... [the Veteran] does not have any evidence of an immune deficiency, chronic viral infections, endocrine dysfunction, immune deficiency syndrome or adverse effect of hepatitis or other vaccines."  Additionally, the VHA expert concludes that "[t]here are no specific disease syndromes identified by numerous batteries of tests that have been performed for the purpose of identifying any defect in immune function or immune deficiency syndromes or adverse vaccine effects such as those claimed by [the Veteran]."

The 2011 VHA medical opinion explains that "[t]here are numerous disability/disease states that are claimed by [the Veteran] which are not substantiated in the medical records.  These include any objective evidence of muscle wasting disease or true destructive joint disease."  Furthermore, "[t]here is no evidence of any hormonal deficiency to growth hormone, thyroid, DHEA, testosterone or pregnenolone."

Also, "[t]here is no substantial evidence of any natural killer cell functional defect in [the Veteran]."  The VHA expert explained that "[s]uch deficiencies are extremely rare and are associated with disease in early childhood."  The VHA expert notes that "[t]he test report indicates that the sample was received under suboptimal conditions '2 days after blood drawing,' which is the reason that there appeared to be lower function."  Moreover, "[e]ven the reported 'flagged' value of 19 units is suspect with regard to any clinical implications....  Her value of 19 units with a normal value of 20 units is also [] hardly worth mentioning, especially in light of the fact that the sample was not properly processed."

The VHA expert explains that "[t]here is no evidence that RNAse-L activity has any clinical significance as claimed by [the Veteran].  This laboratory test ... has no use in the diagnosis or treatment of patients."  Furthermore, the VHA expert explains that "the methods of the laboratory that performed this test, Immunosciences Laboratories is subject to a great deal of scrutiny."

On the matter of laboratory data involved in the evidence presented by the Veteran and her private physician, the VHA expert explains that "[t]he laboratory that has provided some of the data that Dr. Kippels relied on did not meet standards of the scientific community with regard to methods and reporting of data."  The explanation continues, "Immunosciences Laboratory (ISL) has been cited by the California Department of Health Services (CDHS) due to major irregularities in its scientific validation of tests."  Indeed, the discussion cites that "CDHS recommended that sanctions be imposed on ISL due to its failure to comply with California Laboratory Improvement Amendment (CLIA) Requirements," and that "[t]he ISL CLIA certification was revoked due to noncompliance secondary to highly questionable and unverifiable laboratory practices."

With regard to the "claim of Epstein Barr Virus (EBV) and Cytomegalovirus (CMV) infection in [the Veteran]," the VHA expert explains that "[t]he evidence supports only that there was an old infection, the timing of which cannot be determined by routine clinical laboratory testing."  The expert further explains that "the immunological response shown by the laboratory tests suggest a perfectly normal immune response  to two very common viruses which most individuals are exposed to early in life."  Notably, the expert states: "Also, the CMV is not a contaminant of vaccines as Dr. Kippels alluded to in his testimony."

The VHA expert directly addresses the Veteran's critical contentions regarding "a major role of hepatitis B virus vaccination and other vaccines in general as cause of her problems."  The VHA expert explains that "[t]he allegation is that the vaccine(s) had contamination with SV40, a monkey virus derived from the cells in which some vaccines are produced."  However, the VHA expert explains that "[h]epatitis vaccine is NOT produced in this type of system, and cannot be contaminated with SV40 on that basis."  Furthermore, the VHA expert discusses that "[c]ontamination with SV40 has been reported only in polio vaccines administered in the late 50's and early 60's."  The VHA expert explains that "[i]t is possible that [the Veteran] could have been inoculated with such a vaccine, but this would have been during her infancy."  Moreover, the VHA expert cites that "patients who were inoculated with the SV40-containing vaccines have been monitored since the discovery of the contamination, and no untoward effects have been documented or verified."

The VHA expert also explains that hepatitis B vaccines have been subject to study by the Centers for Disease Control, the Institute of Medicine as well as other scientific groups for evidence of associated disease states that may be attributed to the vaccine: "Extensive epidemiological evidence has been received and the recommendations favor rejection of a causal link between hepatitis vaccine and specific disease states and syndromes."  The VHA expert comments that "no evidence of a causal link to any specific disease states has been proven" and the vaccine is "still a recommended vaccine for all children in the United States, and it is felt to be effective in safely decreasing the risk that hepatitis infection causes."

The VHA expert addresses the Veteran's contention that she has "Chronic Fatigue Immune Deficiency Syndrome," and acknowledges the corresponding diagnosis made by Dr. Kippels.  The VHA expert opines that "[t]here is no evidence that there is any immune deficient state that [the Veteran] is suffering from."  He explains: "In fact the very tests that were ordered to survey for a variety of infections such as EBV and CMV prove that she is able to mount a normal immune response by producing antibodies that are protective."

The VHA expert also provides comments pertinent to assessing the probative value and reliability of the medical assertions presented by the Veteran's private physician.  The VHA expert opines that Dr. Kippels' "practice is open to question," citing that "[h]e claims to be certified in aging and restorative medicine by a board that is not recognized by the American Board of Medical Specialties."  Furthermore, the VHA expert cites that the private physician "has been sanctioned by the Texas Medical Board in November 2007.  The Board took disciplinary action against Dr. Kippels based on his 'failure to practice medicine in an acceptable professional manner consistent with public health and welfare.'"

Dr. Kippels' October 2011 Response to the VHA Expert's Medical Opinion

An October 2011 letter from Dr. Kippels further explains the Veteran's current contentions and the medical theories upon which they are based.  The October 2011 correspondence essentially presents four points of contention: (1) that certain of the Veteran's immunoglobulin test results should be understood as medically indicating the presence of active significant viral infections causing multi-symptom multi-systemic illness despite other medical indications failing to detect such infections; (2) that certain disputed laboratory test results should be interpreted as showing that the Veteran's suffers from hormone deficiencies; (3) that medical research shows that military vaccinations from the Gulf War, rather than environmental exposures, are responsible for causing the illnesses associated with 'Gulf War Syndrome'-type multi-symptom pathologies; and (4) that despite the finding of the VHA expert (and other doctors) of an absence of immunological dysfunction, the Veteran nevertheless meets the Centers for Disease Control (CDC) criteria for a diagnosis of Chronic Fatigue Syndrome.  The October 2011 letter concludes, drawing from the key assertions, that certain specific symptoms presented by the Veteran are part of a pathological picture objectively demonstrated by immunoglobulin data and other testing, and that such shown pathology has been caused by the Veteran's in-service vaccination injections.

Dr. Kippels testifies that certain types of viruses "hide in a dormant state inside the very cells of the immune system that are responsible for clearing the body of infections."  Dr. Kippels testifies that although assessment of viral infection is typically accomplished through testing of blood serum, certain such "stealth" virus infections feature virus transmission "directly through the cell walls and rarely are present in the serum."  Such viruses, according to Dr. Kippels' October 2011 statement "also migrate to the central nervous system (the brain and spinal cord) as well as other organs such as the heart and away from the blood."  Dr. Kippels asserts that medical tests typically used in detecting primary infections are "usually not sensitive enough to detect chronic or reactivated infections."  Lacking other practical means to detect such infection, Dr. Kippels asserts, "physicians must rely on the immunoglobulin tests."  This medical statement specifically cites multiple research reports in these regards and further explains that cited research shows that such a manner of "stealth" infection has been specifically linked to symptoms "included in the CDC criterion for CFS [Chronic Fatigue Syndrome]."  Dr. Kippels further cites additional specific medical literature referencing "studies showing the viruses that are often referred to as 'an old infection' are the causative agent in disease of many organs and even responsible for death."

Dr. Kippels then turns to asserting that the Veteran "has evidence of hormonal deficiency to Human Growth Hormone, Thyroid, DHEA, Testosterone and Pregnenolone, if one reads the laboratory reports as they are intended."  He essentially argues that failing to read the Veteran's laboratory reports as showing such hormone deficiencies reflects "a common misconception" regarding the nature of the data presented, that 'Reference Ranges' should not be considered to be 'normal.'  Dr. Kippels states that "I will not waste time again showing the individual value for [the Veteran], the corresponding Reference Ranges and that [the Veteran] is deficient.  RR does not equal normal and suboptimal levels deserve to be treated."

Next, Dr. Kippels turns to "address Gulf War Illness" and cites "a body of evidence in the literature concerning the relationship between the vaccines the veterans received and the development of what has come to be called Gulf War Illness."  After citations of studies described to show that vaccinations are responsible for pertinent pathological phenomenon, Dr. Kippels asserts: "Based on my review of her military records, [the Veteran], in preparation for deployment to the Persian Gulf War, received many vaccines all at one time and at doses calculated for an adult males' weight, a dose much higher than she required."  Further, "these vaccinations immediately over-whelmed her immune system and allowed the reactivation of viruses that now cause her illness."

Dr. Kippels asserts that regardless of the dispute over whether the Veteran has any objectively shown immune deficiency, there are eight CDC criteria for "Chronic Fatigue Syndrome" and he asserts that the Veteran medically qualifies for the diagnosis by meeting the threshold of manifesting at least four of the enumerated criteria symptoms.

Expert Certification of Dr. Kippels and Reliability of His Medical Findings

As discussed above, the VHA expert asserted his opinion that Dr. Kippels' expert certification, practice, and some of his laboratory testing were "open to question."  Dr. Kippels does not disclaim the information cited by the VHA expert concerning having been sanctioned by the Texas Medical Board in November 2007; he does assert that the Texas Medical Board was restructured following a 2009 lawsuit by the American Association of Physicians and Surgeons "for malfeasance and excessive disciplinary action against Texas physicians."  Dr. Kippels does not respond to the VHA immunology expert's discussion concerning Dr. Kippels' certification as an expert "by a board that is not recognized by the American Board of Medical Specialties."  Dr. Kippels also does not respond to the VHA expert's finding that the laboratory data used by Dr. Kippels includes work that did not meet the standard of the scientific community and that it includes work by a laboratory that has had its certification revoked by authorities due to major irregularities in scientific validation of tests.

Remand of the Issues Featuring Chronic Fatigue Immune Dysfunction Syndrome and Fibromyalgia

Dr. Kippels' latest expanded explanation and citation of medical research asserting that vaccines cause Gulf War Syndrome associated pathologies presents an explanation of a mechanism of pathology which has not been squarely addressed by the other medical evidence of record (all of which was developed prior to the latest October 2011 presentation from Dr. Kippels).  Even with consideration of questions concerning the reliability of some of Dr. Kippels' evidence, the matters raised by his medical assertions and the published medical research he cites appear to be highly pertinent to this appeal and must be addressed by appropriate development of qualified medical opinions to permit fully informed appellate review.

Another medical opinion is required to explain the extent to which Dr. Kippels' expanded explanation and research bibliography are consistent with the standards and principles accepted in the professional medical community.

Significantly, the Veteran has been diagnosed with chronic fatigue syndrome and fibromyalgia not only by Dr. Kippels but also by Dr. Garza, and there is contemporaneous documentation of suggestively pertinent symptoms during the Veteran's active duty service, around the time of the Veteran's separation from active duty service, and proximately following separation from active duty service (including weakness, fatigue, and broad areas of pain without apparent trauma or injury).

No etiology opinion currently addresses these issues with reference to the potentially pertinent in-service and proximate post-service symptomatology.  There is also insufficient development addressing the latest medical discussion of the claimed pathology and submitted research bibliography by Dr. Kippels to permit a fully informed appellate review of the conflicting indications and opinions.  Furthermore, the VHA expert opinion of record raises concerns regarding the reliability and standards of some of the laboratory data featured in the Veteran's private medical evidence; examination and testing by VA medical professionals may significantly clarify matters with regard to the disputed laboratory data and interpretations; such development may confirm the Veteran's contentions or otherwise permit informed resolution of some of the myriad diagnostic controversies presented by the conflicting medical evidence in this case.

Remand of the Issues Featuring Cytomegalovirus and Epstein-Barr Virus

The reasons for remand discussed above concerning chronic fatigue syndrome and fibromyalgia also generally apply to the issue featuring cytomegalovirus and Epstein-Barr virus.  Some of the medical evidence indicates that the Veteran does not carry any active infection of these viruses and that laboratory data indicating the presence of pertinent antibodies only serves to demonstrate some past exposure.  However, Dr. Kippels' most recent October 2011 presentation includes an expanded explanation and citation of published medical research indicating that other lab results, particularly lab results concerning the Veteran's immunoglobulin levels, are indicative of pertinent active viral infection within cells that are otherwise not apparent to conventional or practical medical diagnostic methods.  Dr. Kippels proffers specific citations to potentially pertinent medical research contended to support his contentions; the Board is not competent to scrutinize the medical information and no other medical evidence has yet been developed in this case which addresses these particular key aspects of the claim.

Another medical opinion is required to explain the extent to which Dr. Kippels' expanded explanation and research bibliography are consistent with the standards and principles accepted in the professional medical community.

If, as Dr. Kippels alleges, relatively new diagnostic understanding of latent viruses and intracellular viral activity is emerging among certain specialists with relatively recent relevant research, then this appeal would further require clarification of whether the pertinent lab findings in this case are confirmed by testing meeting the appropriate scientific standard and whether a current diagnosis of active infection is warranted.  (The VHA expert's testimony indicates that some of the private lab results currently of record may be of dubious reliability.)  In that event, an etiology opinion would be necessary because the Veteran is documented to have manifested potentially pertinent symptoms during and proximate to her period of active duty service.

Remand of the Issue Featuring Cardiovascular Disability

The Veteran's testimony and Dr. Kippels' testimony at the October 2009 Board hearing placed some emphasis upon the particular gravity and complexity of the Veteran's claimed cardiovascular disability.  In various items of testimony, Dr. Kippels has indicated that the Veteran's cardiovascular structure is becoming impaired by a "soluble fibrin monomer (SFM)" (as is also related to the hypercoagulation issue) that "coats the inside of the blood vessel and limits oxygen and nutrient flow in the cells" resulting in numerous symptoms, deficits, and problems clearing infections (as discussed in his February 2006 statement).  Dr. Kippels has further indicated, at the October 2009 Board hearing, that the Veteran's heart function is deteriorating such that she will die within a term of months (consistent with his own prior written testimony) without continuing treatment.  In various testimony, Dr. Kippels has asserted the critical nature of intracellular viral activity in causing severe and potentially fatal disease attacking nervous and cardiac function, and that he finds that the Veteran is actively experiencing such a pathology.

In contrast, multiple other items of medical evidence appear to find no indication of such cardiac disease, and a September 2004 private cardiologist's report shows that the Veteran had "no evidence of valvular heart disease," but did indicate that "EKG reveals sinus tachycardia with a prolonged QT interval" and the EKG report showed concentric left ventricular hypertrophy and "E to A reversal suggestive of abnormal relaxation."  The significance of this evidence is not sufficiently clear to the Board, and no medical evidence indicating the absence of a chronic heart disability diagnosis presents any discussion addressing the detailed medical presentation of Dr. Kippels on this point.

The Veteran emphasized during the October 2009 Board hearing that in seeking VA medical evaluation of her claim she "was asking for a cardiologist, because that was the most important item at that point."  The Veteran objected to having been scheduled for a "general exam," and in her subsequent refusal to report for some new VA examinations directed by the Board's December 2009 remand, the Veteran referred back to this portion of her hearing testimony on multiple occasions.

Given the considerable complexity of the matters in controversy in this case, and as the Veteran has submitted detailed medical explanations from a doctor to support her assertion that she suffers from a grave and poorly understood disease causing deteriorating dysfunction of her heart, it appears appropriate that the development of evidence on the aspect of this appeal involving the cardiovascular system includes an examination by a cardiologist who may present a highly probative evaluation of the specific and unusual contentions concerning the existence and the etiology of the claimed heart disability.

There is insufficient competent medical evidence of record fully addressing the pertinent conflicting evidence on the diagnostic and etiological questions at issue.  

Additionally, there are potentially pertinent in-service and proximately post-service symptom complaints involving weakness and fatigue which may conceivably be considered suggestive of manifestations of possible cardiac disability at that time.  An etiology opinion may be necessary to address whether any currently diagnosed heart disability is shown to be etiologically related to, or to have had onset during, the Veteran's military service.

Moreover, the contentions advanced by the Veteran and Dr. Kippels present this issue as including contentions of being a secondary consequence manifesting due to the Veteran's reportedly compromised health secondary to Gulf War Syndrome-related dysfunction.  Thus, as the core issues more directly associated with Gulf War Syndrome (chronic fatigue immune dysfunction syndrome and fibromyalgia) must be remanded for additional development, this secondary issue must also be remanded together with the core issues with which it is inextricably intertwined.

Remand of the Issues Featuring Hypothyroidism; Respiratory Disease (Including Chlamydia Pneumonia); Mycoplasma; Chronic Headache Pathology; and Disabilities Manifested By: Menstrual Disorders/Vaginitis, Pituitary Dysfunction, Deficiencies or Imbalances of Various Hormones, Low Natural Killer Cell Function, Elevated RNA-S-L, Hypercoagulation state, Systemic Fungus, Hypoglycemia, Elevated Angiotensin II, Skin Symptoms, Neurologic Symptoms, Sleep Disturbances, and Abnormal Weight Loss

The reasons for remand discussed in the other service connection issues are essentially similarly applicable with regard to the remaining issues identified in the underlined heading directly above.

There are potentially pertinent in-service and proximately post-service symptom complaints (except arguably with regard to the issues of headaches and skin symptoms), there are disputed/conflicting pertinent current medical findings and pertinent current diagnoses (involving, for some issues, multiple private physicians), and there is insufficient competent medical evidence of record fully addressing the pertinent conflicting evidence on the diagnostic and etiological questions at issue.  Additionally, with regard to some of the issues here characterized as 'disability manifested by' certain symptoms or laboratory findings, medical clarification is necessary to permit the Board to distinguish between those issues in which the symptoms or laboratory findings are associated with a valid current medical diagnosis (if any), and those issues in which the symptoms or laboratory findings are merely laboratory findings and subjective symptoms not associated with any currently diagnosed disability.

Moreover, the contentions advanced by the Veteran and Dr. Kippels present these issues as including contentions of being opportunistic diseases manifesting due to the Veteran's reportedly compromised health secondary to Gulf War Syndrome-related immune dysfunction.  Thus, as the core issues more directly associated with Gulf War Syndrome (chronic fatigue immune dysfunction syndrome and fibromyalgia) must be remanded for additional development, these secondary issues must also be remanded together with the core issues with which they are inextricably intertwined.

TDIU and Special Monthly Compensation Based on the Need for Regular Aid and Attendance or at the Housebound Rate

Additionally, the issues of entitlement to TDIU and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate are inextricably intertwined with various pending issues at this time.  Thus, appellate review of the issues of entitlement to TDIU and SMC must be deferred until the resolution of the various intertwined matters.

Duty to Assist

VA is under a statutory duty to assist the Veteran with the development of evidence in connection with his claim.  38 U.S.C.A. § 5107.  This duty includes adequate VA medical examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  However, VA's duty to assist a claimant is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The present appeal involves medical questions which must be addressed by medical personnel.  The Veteran declined to report for VA examinations ordered by the Board's prior December 2009 remand, and no manner of review of the claims-file and etiology opinion was further pursued at that time.  Under these circumstances in this complex claim, the Board believes another remand for VA examinations is warranted.  However, if the Veteran declines to report for the new VA examinations, etiology opinions must nevertheless be solicited from the examiners on the basis of the evidence currently of record without the benefit of examining the Veteran to potentially detect or confirm information pertinent to her contentions in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  With respect to the service connection issues on appeal, the Veteran should be afforded appropriate VA examinations.  (The examination addressing the Veteran's claim of entitlement to service connection for a cardiovascular disability should be conducted by a cardiologist.)  The claims file must be made available to each examiner for review.

If the Veteran declines to report for any of the VA examinations, the claims-file should nevertheless be forwarded to the appropriate examiner(s) for review, and a report addressing the questions below should nevertheless be completed on the basis of the available evidence and information.

After reviewing the claims file and examining the Veteran (if possible), the appropriate examiner(s) should respond to the following (as appropriate, so that each question is answered by at least one appropriate examiner):

a)  Does the Veteran carry a current valid medical diagnosis of chronic fatigue syndrome or chronic fatigue immune dysfunction syndrome?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence and cited medical research from Dr. Kippels' October 2011 presentation asserting that the Veteran meets the criteria for such a diagnosis under the applicable diagnostic standards and principles accepted in the professional medical community.

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any chronic fatigue syndrome or chronic fatigue immune dysfunction syndrome had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence presented by Dr. Kippels (including as most recently expanded in a new October 2011 written statement) explaining that emerging medical research reveals that Gulf War vaccinations received by the Veteran are causally linked to Gulf War Syndrome pathologies such as chronic fatigue immune dysfunction syndrome.  Please also discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness symptoms documented in service records around the time of service.

c)  Does the Veteran carry a current valid medical diagnosis of fibromyalgia?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence and cited medical research from Dr. Kippels' October 2011 presentation asserting that the Veteran meets the criteria for such a diagnosis under the applicable diagnostic standards and principles accepted in the professional medical community.


d)  Is it at least as likely as not (a 50% or higher degree of probability) that any fibromyalgia had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence presented by Dr. Kippels (including as most recently expanded in a new October 2011 written statement) explaining that emerging medical research reveals that Gulf War vaccinations received by the Veteran are linked to causing Gulf War Syndrome pathologies such as fibromyalgia.  Please also discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness and broad pain without trauma or swelling documented in service records around the time of service.

e)  Does the Veteran carry a current valid medical diagnosis of cytomegalovirus or Epstein-Barr virus?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence from Dr. Kippels asserting that certain high 'titers' indicated in immunoglobulin testing support a diagnosis of active cytomegalovirus and Epstein-Barr virus infection in this Veteran.  Any laboratory testing necessary to determine whether a current diagnosis is warranted should be accomplished, if possible.

f)  Is it at least as likely as not (a 50% or higher degree of probability) that any cytomegalovirus or Epstein-Barr virus had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  Please discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness and a period of relatively frequent cold/flu-like episodes indicated in service records around the time of service.

g)  Does the Veteran carry a current valid medical diagnosis of any chronic cardiovascular disease?  In answering this question, the examining cardiologist should please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence from Dr. Kippels discussing intracellular virus activity and asserting that certain of the Veteran's laboratory testing data show chronic infection causing grave and deteriorating heart disease or dysfunction.  Please also discuss Dr. Kippels' assertion that the Veteran is suffering from a 'hypercoagulation state' and associated cardiovascular impairment from 'soluble fibrin monomer (SFM).'  Finally, please be sure to discuss the findings of the September 2004 private cardiologist's report and the associated EKG report.  Any laboratory testing necessary to determine whether a current diagnosis is warranted should be accomplished, if possible.

h)  Is it at least as likely as not (a 50% or higher degree of probability) that any chronic cardiovascular disease had onset during active duty military service or is otherwise etiologically related to service.  In answering this question, please discuss all of the pertinent evidence in the claims-file.  Please discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness indicated in service records around the time of service.

i)  Does the Veteran carry a current valid medical diagnosis of hypothyroidism, respiratory disease (including Chlamydia pneumonia), mycoplasma, or any chronic headache pathology?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence from Dr. Kippels (including any pertinent aspects of laboratory reports) and from Dr. Garza suggesting pertinent diagnoses in these regards.  Any laboratory testing necessary to determine whether a current diagnosis is warranted should be accomplished, if possible.

j)  Is it at least as likely as not (a 50% or higher degree of probability) that any hypothyroidism, respiratory disease (including Chlamydia pneumonia), mycoplasma, or any chronic headache pathology had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  Please discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness and respiratory symptoms indicated in service records and records from around the time of service.

k)  Does the Veteran carry a current valid medical diagnosis of any disability or disabilities manifested by: menstrual disorders/vaginitis, pituitary dysfunction, deficiencies or imbalances of various hormones, low natural killer cell function, elevated RNA-S-L, hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and/or abnormal weight loss?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence from Dr. Kippels (including any pertinent aspects of laboratory reports) and from Dr. Garza suggesting pertinent diagnoses in these regards.  Any laboratory testing necessary to determine whether a current diagnosis is warranted should be accomplished, if possible.

l)  Is it at least as likely as not (a 50% or higher degree of probability) that any disability manifested by: menstrual disorders/vaginitis, pituitary dysfunction, deficiencies or imbalances of various hormones, low natural killer cell function, elevated RNA-S-L, hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and/or abnormal weight loss, had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  Please discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including those indicated in service records around the time of service.

For all examiners: A detailed rationale should be provided for all opinions expressed.

2.  For the purpose of avoiding further remand, the RO/AMC should review all examination reports to ensure the adequacy of the examination and clear medical opinions and return any opinions for appropriate clarification(s) as needed.

3.  After completion of the above, the RO/AMC should review the expanded record and determine if the issues on appeal can be granted.  (If service connection is granted for any diagnosis associated with Gulf War Syndrome, such as chronic fatigue immune dysfunction disorder or fibromyalgia, the RO/AMC should be sure to adjudicate the other service connection issues with consideration of the Veteran's claims that many of those issues are secondary consequences of Gulf War Syndrome due to opportunistic infections and compromised bodily function.)  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


